Citation Nr: 0710742	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-31 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for degenerative 
arthritis of the lumbar spine, evaluated as 10 percent 
disabling from March 14, 2002 to August 29, 2004 and 20 
percent disabling from August 30, 2004.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty for more than twenty one 
years, with his last period of service from August 1984 to 
April 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which continued assigned 10 percent 
ratings for the disabilities on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence dated January 7, 2007, the veteran 
requested a hearing before the Board to be held in a local 
office in the Tidewater area.  Inasmuch as the Board does not 
conduct hearings in the Tidewater area, both he and his 
representative were contacted by correspondence dated 
February 6, 2007 and given an opportunity to select among the 
available Board hearing alternatives.  He responded that he 
desired a videoconference hearing before a Veterans Law 
Judge, Board of Veterans' Appeals.

Because video conference hearings are scheduled by the RO, 
see 38 C.F.R. §§ 20.700(e), 20.704(a) (2006), the Board must, 
therefore, remand the case to the RO so that a video 
conference hearing can be scheduled.  See also 38 C.F.R. § 
20.703 (2006).  Accordingly, the case is remanded to the RO 
for the following action:

The RO should schedule the veteran for a 
video conference hearing before a 
Veterans Law Judge of the Board, with the 
veteran attending at the RO, pursuant to 
38 C.F.R. §§ 20.700(e), 20.703, 20.707 
(2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



